DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
	The prior art of Sanorer et al. (US 2007/0210785 A1) discloses stud sensing device for deter a location of objects behind a wall lining that capable of distinguishing between metal studs and wood studs using capacitive sensor.
Allowable Subject Matter
Claims 1, 3-11, 13-20 are allowed.
 The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims, 
a system of differentiating a plurality of objects detected behind a opaque surface having the plurality of sensors comprise at least a first set of sensors configured to detect a first type of material and a second set of sensors configured to detect a second type of material, and wherein the estimated regions include a first estimated region of the first type of material and a second estimated region of the second type of material; the one or more processors are further configured to differentiate the estimated regions of the plurality of objects behind the opaque surface, as recited in the independent claim 1;
a method for differentiating a plurality of objects detected behind an opaque surface having the plurality of sensors comprise at least a first set of sensors configured to detect a first type of material and a second set of sensors configured to detect a second type of material, and wherein the estimated regions include a first estimated region of the first type of material and a second estimated region of the second type of material; as recited in the independent claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Q Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
July 15, 2022